FILED
                           NOT FOR PUBLICATION                              JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50480

              Plaintiff - Appellee,              D.C. No. 3:04-cr-00603-JAH

  v.
                                                 MEMORANDUM *
TOMAS CASTANEDA-JIMENEZ, a.k.a.
Pedro,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                             Submitted July 17, 2012 **

Before:       SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Tomas Castaneda-Jimenez appeals pro se from the district court’s order

denying his motion to modify his term of imprisonment under 18 U.S.C.

§ 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Castaneda-
Jimenez’s request for oral argument is denied.
      Castaneda-Jimenez contends that the district court erred by failing to reduce

his sentence pursuant to Amendment 706 to the United States Sentencing

Guidelines, which lowered the sentencing range for offenses involving crack

cocaine. This claim lacks merit. The record reflects that Castaneda-Jimenez’s

applicable Guidelines range was not altered by Amendment 706 because his range

was based on the total drug quantities attributed to him, which were sufficient to

warrant his sentencing range even if the crack cocaine amounts were disregarded.

Therefore, Castaneda-Jimenez’s sentence is not “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission,” as required by

section 3582(c)(2), and the district court did not err in denying his motion. See

United States v. Leniear, 574 F.3d 668, 673-74 (9th Cir. 2009).

      Castaneda-Jimenez’s remaining claims are not cognizable under section

3582(c)(2).

      AFFIRMED.




                                          2                                    11-50480